UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

SHEILA PATTERSON,
Plaintiff-Appellant,

v.
                                                                   No. 97-1015
COUNTY OF FAIRFAX, VIRGINIA; THE
BOARD OF COUNTY SUPERVISORS,
Defendants-Appellees.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Claude M. Hilton, Chief District Judge.
(CA-93-788-A)

Submitted: May 29, 1998

Decided: December 15, 1998

Before MICHAEL, Circuit Judge, and HALL and PHILLIPS,
Senior Circuit Judges.

_________________________________________________________________

Affirmed in part and vacated and remanded in part by unpublished
per curiam opinion.

_________________________________________________________________

COUNSEL

Sheila Patterson, Appellant Pro Se. Cynthia Lee Tianti, COUNTY
ATTORNEY'S OFFICE, Fairfax, Virginia, for Appellees.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Sheila Patterson appeals from the district court's order granting the
Defendants' motion for summary judgment in her employment dis-
crimination action. We affirm in part, and vacate and remand in part.

This Court reviews a grant of summary judgment de novo. See
Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162 (4th Cir.
1988). Summary judgment is properly granted when there are no gen-
uine issues of material fact and when the record taken as a whole
could not lead a rational trier of fact to find for the non-moving party.
See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). All reason-
able inferences are to be drawn in favor of the non-moving party. See
Cole v. Cole, 633 F.2d 1083, 1092 (4th Cir. 1980).

We have reviewed the record and the district court's order and con-
cur with the district court's determination that Patterson failed to pre-
sent sufficient evidence to defeat the Defendants' motion for sum-
mary judgment in regards to her claims of discriminatory failure to
promote, discriminatory denial of training opportunities, discrimina-
tory application of disciplinary proceedings, and retaliation. Accord-
ingly, we affirm the portion of the district court's order granting
summary judgment as to these claims.

Turning to Patterson's hostile work environment claim, however,
we cannot agree with the district court that the incidents alleged by
Patterson are not sufficiently severe or pervasive to state a claim. Spe-
cifically, we note that Patterson alleged not only repeated incidents of
verbal harassment, but also incidents in which her fellow officers
sprayed mace in her car, on her chair, and directly into her face. Addi-
tionally, she claimed that her fellow officers intentionally interfered
with her ability to call for back-up, and occasionally failed to respond
to successfully transmitted requests. We find these allegations suffi-

                     2
ciently severe and pervasive to demonstrate a hostile work environ-
ment for purposes of Title VII. See Meritor Sav. Bank, FSB v. Vinson,
477 U.S. 57, 67 (1986).

Although, Patterson failed to support these claims with verified
evidence, we note that Patterson's exhibits were destroyed by the dis-
trict court following this court's initial remand of the case in No. 94-
1218. Given this destruction, and our determination that the facts, as
alleged by Patterson, are sufficient to state a claim, we conclude that
the district court should have granted Patterson a reasonable addi-
tional period of time to garner and submit her exhibits. Accordingly,
while affirming the district court's order in part, we vacate that por-
tion addressing Patterson's hostile work environment claim, and
remand that claim for further proceedings. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED IN PART; VACATED AND REMANDED IN PART

                     3